Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Argument filed on 03/22/2022.
Claims 25-39 are pending in the instant application.
Claims 25-28, 32-39 have been previously withdrawn from consideration
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-31are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,226,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a pharmaceutical composition comprising a first portion comprising a first amount of aspirin, and a second portion comprising a second amount of aspirin, wherein the first portion and the second portion are formulated such that, upon oral administration to a subject, the first portion disintegrates or dissolves intraorally providing rapid release of the aspirin of the first portion, and the second portion is substantially more difficult than the first portion to disintegrate or dissolve intraorally but is ingestible and releasable in the gastrointestinal track of the subject, and wherein the first amount of aspirin and the second amount of aspirin each constitutes at least 20% of the total amount of aspirin in the composition (see claim 1), further comprising a third portion that comprises an effective amount of niacin (see claim 9), wherein niacin reads on an agent suitable for treating a cardiovascular disease, wherein the niacin (a) is enclosed in a pharmaceutical composition that also comprises (b) and (c) (see claim 16).
The difference between instant application and the patented claims is that the patent claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRSH et al (US 2003/0035839) as evidenced by KIM et al (Coffee Consumption and Stroke Risk:A Meta-analysis of Epidemiologic Studies. Korean J Fam Med. 2012;33:356-365) in view of DIENER et al (The Fixed Combination of Acetylsalicylic acid, Paracetamol and Caffeine is more Effective than Single Substances and Dual Combination for the Treatment of Headache: a Multicentre, Randomized, Double-Blind, Single-Dose, Placebo-Controlled Parallel Group Study. Cephalalgia October 2005. vol. 25, no. 10. 776-787).
HIRSH teaches a composition comprising: a first portion capable of intraoral administration (see abstract) of at least one discrete outer layer comprising of a therapeutically effective amount of at least one pharmaceutically active ingredient (see abstract), such as aspirin, acetaminophen, and caffeine (see [0026]), wherein caffeine reads on an agent suitable for treating cardiovascular condition; and (b) a second portion (see abstract) located within said first portion, a therapeutically effective amount of at least one pharmaceutically active ingredient capable of oral administration and which is releasable and orally ingestible by the patient (see abstract), wherein intraoral means to obtain a rapid onset of desired plasma concentration and oral means to obtain a more sustaining as well as complementary therapeutic effect (see [0004]), wherein the first portion/outer layer dissolve intraorally (see abstract); and the second portion is oral administration (see abstract), which would reads on ingestible releasable in the gastrointestinal track. Additional limitations include: synergistically increase the total therapeutic effect of the individual pharmaceutically active ingredients (see [0014]); reducing side effects of medications (see [0018]); caffeine and ergotamine combination (see [0116]), a combination drug commonly used for treating migraine (see [0121]).
	HIRSH does not specifically teach an example having all three pharmaceutically active agents of aspirin, acetaminophen, and caffeine.
	KIM teaches the prior art had known that caffeine can prevent stroke risk (see abstract). Note, aspirin is widely known to prevent stroke.
	DIENER teaches the combination of acetylsalicylic acid, which is aspirin, paracetamol, which is acetaminophen, and caffeine, is more effective than single substances and dual combination for treatment of headache and migraine (see Title and Abstract; and Introduction).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the combination of aspirin, acetaminophen, and caffeine in each layer of HIRSH’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would be more effective than having single drugs commonly used for treating headache and possibly prevent strokes, and reasonably would have expected success because HIRSH teaches multiple drugs can be added for each layers.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRSH et al (US 2003/0035839) in view of LENZ et al (Aggrenox: A Fixed-Dose Combination of Aspirin and Dipyridamole. Ann Pharmacother. 2000 Nov;34(11):1283-90).
HIRSH teaches a composition comprising a first portion of at least one discrete outer layer comprising of a therapeutically effective amount of at least one pharmaceutically active ingredient, such as aspirin (see [0026]), capable of intraoral administration (see abstract); and (b) as a second portion located within said first portion, a therapeutically effective amount of at least one pharmaceutically active ingredient capable of oral administration and which is releasable and orally ingestible by the patient (see abstract), wherein intraoral means to obtain a rapid onset of desired plasma concentration and oral means to obtain a more sustaining as well as complementary therapeutic effect (see [0004]), which reads on a first portion of aspirin that dissolve intraorally providing rapid release; a second portion of aspirin that is ingestible releasable in the gastrointestinal track. Additional limitations include: synergistically increase the total therapeutic effect of the individual pharmaceutically active ingredients (see [0014]); reducing side effects of medications (see [0018]); a combination drugs of caffeine and ergotamine combination (see [0116]).
	HIRSH does not specifically teach an example having aspirin and dipyridamole.
	LENZ teaches the prior art had known of a commercially available combination drugs of aspirin and dipyridamole called Aggrenox, wherein Aggrenox is significantly better than either agent given individually in preventing strokes, and has a favorable adverse profile (see abstract).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the combination of aspirin and dipyridamole in each layer of HIRSH’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would be more effective than single drugs for preventing strokes, and reasonably would have expected success because HIRSH teaches multiple drugs can be added for each layer.

Response to Arguments
	Applicant argues that the differences between the claimed invention and the disclosure of the cited art are at least: 1. In the cited art, the cardiovascular disease treatment agent (e.g., caffeine) is in the intraoral portion; whereas in the claimed invention, it is in the oral portion 2. The cited art fails to disclose a combination of aspirin and a cardiovascular disease treatment agent in the same portion, the oral portion
3. The cited art fails to disclose placing aspirin in both portions. The Office Action fails to acknowledge these differences, and merely states that the differences between the claimed invention and Hirsh/Kim can be remedied by the disclosure of Diener, which alleges teaches that "the combination of acetylsalicylic acid, which is aspirin, paracetamol, which is acetaminophen, and caffeine, is more effective than single substances." Id. At page 4, 4th paragraph. Such a general allegation in Diener, however, at least fails to remedy differences (1) and (3) above. The other cited reference, Lenz, fails to remedy these flaws too.
	The Examiner finds this argument unpersuasive, because all three ingredients of aspirin, acetaminophen and caffeine can be together in both the intraoral portion and oral portion, which would read on Applicant’s claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618